Appellant was convicted in the County Court at law of Wichita County of a violation of Article 435 of our Penal Code which forbids the unlawful assemblage of three or more persons if for certain purposes, and his punishment fixed at a fine of $500.
There is but one bill of exceptions in the record. The trial term of the court below adjourned on December 2, 1922. Under the terms of Article 845 of our Code of Criminal Procedure the accused if convicted had thirty days after the adjournment of the trial term in which to file his bills of exception. After the expiration of thirty days from the adjournment of the trial term of the court below, on January 4, 1923, the judge of said court made an order attempting to extend the time allowed for filing bills of exception. The time allowed by law having expired, as said by the lamented Judge Davidson, in Griffin v. State,59 Tex. Crim. 424, there was nothing to *Page 9 
extend. The attempted action of the learned trial judge was without authority of law. The bill of exceptions mentioned was filed January. 30, 1923, and can not be considered by us because filed too late.
The only question for our consideration is the sufficiency of the evidence to support the conviction, there being no attack upon the indictment and no exceptions taken to the charge of the trial court. We have carefully reviewed the evidence which seems overwhelmingly to support the proposition that appellant and more than three others on the night in question attempted to take a negro from the custody of certain officers for the announced purpose of whipping him. This would be a violation of the terms of said article, and we are, therefore, compelled to hold the evidence sufficient to support the verdict.
An affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 20, 1923.